Petition for writ of certiorari is granted and the writ shall issue forthwith. The parties are directed to argue in briefs and oral argument the issue, among the other issues presented by this case, as to whether the extent of review of the Superior Court judge under G.L. 1956 (1970 Reenactment), §45-24-20, is different from or the same as the extent of review which was established by this court in zoning cases previous to the enactment of the statute. See Caluori v. Zoning Board of Review, 100 R.I. 402, 216 A.2d 515 (1966); Laudati v. Zoning Board of Review, 91 R.I. 116, 161 A.2d 198 (1960).